52 Mich. App. 728 (1974)
218 N.W.2d 383
PEOPLE
v.
ANDREWS #2
Docket No. 16114.
Michigan Court of Appeals.
Decided April 30, 1974.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Bruce A. Barton, Prosecuting Attorney, and James M. Justin, Assistant Prosecuting Attorney, for the people.
Roger L. Wotila, Assistant State Appellate Defender, for defendant.
Before: McGREGOR, P.J., and R.B. BURNS and O'HARA,[*] JJ.
R.B. BURNS, J.
Defendant pled guilty to the crime of prison escape. MCLA 750.193; MSA *729 28.390. He was sentenced to serve a consecutive term of one to five years imprisonment. Defendant claims the trial court erred by not crediting him with the time he spent in jail prior to sentencing on the escape charge.
Defendant's appeal involves, once again, the conflict between MCLA 750.193; MSA 28.390, and MCLA 769.11b; MSA 28.1083(2). MCLA 769.11b; MSA 28.1083(2) provides that defendants should be credited with the time they have spent in jail prior to sentencing, and that credited time should be applied toward the time they are sentenced to serve in prison. MCLA 750.193; MSA 28.390 provides that sentences imposed for the crime of prison escape are to be served after the termination of terms then being served by defendants. The conflict is obvious. One statute requires credit be given for jail time served for any crime, and the other does not allow such credit to be given when the crime is prison escape.
Several Court of Appeals cases, People v Patterson, 49 Mich App 269; 212 NW2d 22 (1973); People v Lewis, 42 Mich App 121; 201 NW2d 341 (1972), in dicta, have indicated that jail time credit should be given even when it is applied against a sentence for prison escape. Several other Court of Appeals cases, People v Bachman, 50 Mich App 682; 213 NW2d 800 (1973); People v Passalacqua, 48 Mich App 634; 211 NW2d 59 (1973); People v Brooks, 33 Mich App 297; 189 NW2d 816 (1971); People v Pruitt, 23 Mich App 510; 179 NW2d 22 (1970), have held that no credit should be given for jail time to apply against a sentence for prison escape. We believe that the latter view is the most persuasive. As was said in Bachman, supra, pp 686-687:
"We are faced, therefore, with a conflict between a *730 general statute granting credit and a more specific statute which, in effect, denies such credit. In such circumstances, it is a fundamental rule of statutory construction that the specific statute takes precedence over the general and is viewed as an exception thereto. People v Seeley, 24 Mich App 539; 180 NW2d 333 (1970), aff'd 384 Mich 584; 184 NW2d 917 (1971)."
As in Bachman, supra, we believe the mandatory consecutive sentence statute is an exception to the statute granting credit generally. The trial court correctly refused to give defendant jail time credit in this case.
We find no merit in defendant's other contentions.
Affirmed.
All concurred.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.